Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 1-16 in the reply filed on November 24, 2020, is acknowledged.  The restriction requirement filed November 24, 2020, has been withdrawn; rendering claims 1-17 pending.


RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of a display device (Group II) is acknowledged.  The traversal is on the ground(s) that ‘classifications of Inventions I and II of the present application are similar, so that a single search would readily cover both the inventions without placing a serious burden on the Examiner. And for that reason, Applicant deems that it is reasonable to withdraw the restriction requirement to the present application, and respectfully requests the Examiner to withdraw the restriction requirement.’ In response to Applicant’s traversal, the restriction requirement is withdrawn, rendering claims 1-17 pending.


Information Disclosure Statement


3.	The references disclosed within the information disclosure statement (IDS) submitted on November 2, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-6, 9-11, 13-14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al (U.S. 2016/0254464).
Hsieh discloses a motherboard of flexible display panel and a method for manufacturing the flexible display panel (paragraph 1 and 3).  Hsieh discloses a motherboard of flexible display panel, comprising a carrier substrate and at least one flexible display panel unit formed on the carrier substrate, the flexible display panel unit comprises a liner layer, a flexible substrate and a display element formed on the carrier substrate, the liner layer of the flexible display panel unit comprises a first zone and a second zone, the liner layer of the first zone has a laser absorptivity lower than that of the liner layer of the second zone, and the liner layer of the second zone has a critical energy no larger than that of the liner layer of the first zone; the first zone is located at an edge region of the flexible display panel unit (paragraph 4).

	Hsieh discloses a display element of the flexible display panel unit have been formed, the flexible display panel may be obtained by disconnecting the first and second zones located at edged along the circumference of the flexible display panel unit (it may be that the first and second zones of the flexible display panel unit are cut away from each other along the dotted line illustrated in FIG. 4), or alternatively, by cutting off the portion of the flexible display panel unit and carrier substrate corresponding to the first zone (the cutting may be performed along the dotted line illustrated in FIG. 4), and then separating the liner layer of the second zone from the carrier substrate in a mechanical 

Claim Objections

6.	Claims 7-8, 12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited display substrate motherboard further including at least one flexible base including N flexible bases stacked on top of one another, N is greater than or equal to 2, and a (n+1)th flexible base is disposed on a side of a nth flexible base adjacent to the at least one inorganic film layer, n is greater than or equal to 1 and is less than or equal to (N-1), and a third organic material is filled in each second opening of the nth flexible base.  The closest prior art does not teach or suggest the recited display substrate further including an orthographic projection of the inorganic film removal region on a base sub-substrate coincides with an orthographic projection of the edge region on the base sub-substrate.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.





Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781